Case: 3:20-cv-01375-JGC Doc #: 2 Filed: 06/23/20 1 of 3. PagelD #: 64

UNITED STATES DISTRICT COURT cf FILED TE
; | NORTHERN DISTRICT OF OHIO JUN 23 2020
Seven O Agu Sine, CLERK, U.S. DISTRICT COURT

Anlre Stor ey, and eee CLEVELAND _—
willis at Mian
Plaintiff’
AFFIDAVIT OF PRISONER
Vi AVI lee Newins,
Nagqelle Chambers. Sante, aad

LY new/ beawigu nis oh
Defendant(s). Case Number:

3:20 CY 1375

 

I, SJevey Demosr tas , declare that I am the
a

 

<_ plaintiff/petitioner
defendant/respondent other

 

in the above-entitled proceeding. I am requesting to proceed without being required to
prepay the entire filing fee. In support of my request, I state that because of my poverty, I
am unable to prepay the entire filing fee or give security therefor.

In further support of this request, I answer the following questions.

1. Are you presently employed?
yes  «_no

a. If the answer is "yes" state the amount of your salary or wages per month.

b. If the answer is "no" state the date of last employment and the amount of the salary
and wages per month which you received.

2. Do you have a work, program or status assignment, or other circumstance which causes
you to be paid by the agency which has custody of you?

cm yes no
Case: 3:20-cv-01375-JGC Doc #: 2 Filed: 06/23/20 2 of 3. PagelD #: 65

If the answer is "yes" state the amount paid or credited to you each month.

b/B8 00

3. Have you received, within the past twelve months, any money from any of the following
sources?

a. Business, profession or other form of self-employment?
yes <_ no

b. Rent payments, interest or dividends?
yes <_ no

c. Pensions, annuities or life insurance payments?
yes «sino

d. Gifts or inheritances?
et yes no

 

e. Any other sources?
yes < no

Ifyou answered "yes" to any of the above questions, describe each source of money and state
the amount received from each during the past twelve months.

Lynn Cod a5 £/GO .90 Leis Ona Str K€ {GOD 0°

4. Do you own any cash, or do you have money in checking or savings accounts?
yes XX no

 

If the answer is "yes" state the total value of the items owned?

I declare under penalty of perjury that the foregoing is true and correct.

Executed on © /) /26 2.0 AMA A “a/

Date Signature of Appligant

 

 
i
Case: 3:20-cv-01375-JGC Doc #: 2 Filed: 06/23/20 3 of,3. PagelD #: 66

FURTHER, I understand that:

Regardless of the outcome of my action, I am liable for the full fee. For example,
even if the action is dismissed without service of process, the court will continue to collect
installment payments from my account until the entire filing fee is paid. I further understand that
I will continue to be liable for the full amount of the fee even after | am released from incarceration.

I have read the forgoing information, and I understand that if I submit this
Application, the court will assess and, when funds exist, collect the full fee in the manner set
forth above. I further understand that no money should be sent with this Application.

Lauthorize the correctional facility in which I am housed and any correctional
facility to which I am transferred to withdraw from my trust fund account and forward to the
federal court a) an initial partial filing fee for this action (20% of greater of my average
monthly deposits or average monthly balance for the past six months), and _b) subsequent
monthly payments (20% of my previous month’s deposits) until | have paid $350 for this
action,

. a .
Print yourname _ S/feveu Db Au bs tring

dp Nay @)7SAS3BY SAIS/ 101°

“Signature fd Prisoner # Date

 

 

 

 

TO BE COMPLETED BY AUTHORIZED OFFICER OF INSTITUTION (PLEASE
ATTACH LEGIBLE CERTIFIED COPY OF INMATE'S PRISONER ACCOUNT
STATEMENT FOR THE PREVIOUS SIX MONTH PERIOD):

I certify that the attached is a true and accurate copy of the inmate's prisoner account
statement.

 

Authorized Officer of Institution "This financial information was given to
the inmate prior to it being filed; the
information may have been changed

after certification and before filing" Lo A

er

 

 

 
